In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1826V
                                        UNPUBLISHED


    KATHY EMRICH and JEREMY                                  Chief Special Master Corcoran
    EMRICH, on behalf of K.E.,
    a minor child,
                                                             Filed: July 28, 2021
                         Petitioners,
    v.                                                       Special Processing Unit (SPU);
                                                             Ruling on Entitlement; Concession;
    SECRETARY OF HEALTH AND                                  Table Injury; Meningococcal;
    HUMAN SERVICES,                                          Vasovagal Syncope.

                        Respondent.


Alison H. Haskins, Maglio Christopher and Toale, PA, Sarasota, FL, for Petitioners.

Benjamin P. Warder, U.S. Department of Justice, Washington, DC, for Respondent.

                                    RULING ON ENTITLEMENT1

       On December 11, 2020, Petitioners filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioners allege that their minor child K.E. suffered vasovagal syncope
as a result of her receipt of a meningococcal vaccination on June 9, 2020. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

       On July 26, 2021, Respondent filed his Rule 4(c) report in which he concedes that
Petitioners are entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent concludes that Petitioners have satisfied the criteria set forth in
the Vaccine Injury Table (“Table”) and the Qualifications and Aids to Interpretation for a

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioners have 14 days to identify and move to redact medical or other
information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I
agree that the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
vasovagal syncope injury. Id. at 5. Respondent further agrees that K.E. experienced more
than six months of residual effects. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioners are entitled to compensation.

      IT IS SO ORDERED.

                                               s/Brian H. Corcoran
                                               Brian H. Corcoran
                                               Chief Special Master




                                           2